Citation Nr: 0516056	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left varicocele disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
August 1996.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an April 1997 rating decision rendered by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified a hearing before the undersigned Member 
of the Board sitting at the RO in October 2004.  A transcript 
of the hearing has been associated with the claims folder.

The issues of entitlement to service connection for a back 
disability and a rating in excess of 10 percent for a left 
varicocele disability will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his hearing before the Board, the veteran indicated that 
he wished to withdraw his appeal of the denial of service 
connection for asbestosis.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to service connection for 
asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of 
an April 1997 rating action that denied service connection 
for asbestosis.  Thereafter, the veteran indicated at his 
October 2004 hearing before the undersigned that he wished to 
withdraw his appeal of the denial of service connection for 
asbestosis.  The Board finds that this statement qualifies as 
a valid withdrawal of this issue under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
denial of service connection for asbestosis.  


ORDER

The appeal of the denial of service connection for asbestosis 
is dismissed.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The evidence does not show that the veteran has complied with 
the notice requirements of the VCAA.   Specifically, he has 
not been adequately informed of the provisions of the VCAA as 
it relates to his claims.  In particular, the evidence does 
not show that the veteran has been notified of the 
information and evidence necessary to substantiate these 
claims and what portion of the evidence was to provided by 
him and what portion of the evidence VA would obtain.  Also, 
the evidence does not reflect that the veteran was requested 
to provide any evidence in his possession that pertains to 
his claims.  Accordingly, on remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

The record reflects that the veteran has received private 
medical treatment for his low back and left varicocele 
disabilities since his separation from service.  In 
particular, during VA examination in July 2001, he reported 
seeing a physician in Phoenix, Arizona, for treatment of his 
left varicocele in 1999 or 2000.  Similarly, during his 
hearing before the Board, the veteran reported that he saw a 
private physician with complaints of back pain at the 
Samaritan Thunderbird, in Phoenix.  On remand, the RO should 
make efforts to obtain these potentially probative medical 
records.  

The veteran asserts that he currently has a low back 
disability that is secondary to a spinal epidural injection 
that he received during treatment for his left varicocele 
during service.  On remand, the veteran should be afforded a 
new VA examination addressing the etiology of the veteran's 
claimed low back disability and the relationship, if any, 
between his in-service treatment for a left varicocele and a 
current back condition. 

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  With regard to the claims for service 
connection for a low back disability and 
a higher evaluation for his left 
varicocele disability, the RO should send 
the veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and left testicle disabilities since 
separation from active duty.  In 
particular, the veteran should be asked 
to identify the sources of private 
medical treatment referenced during his 
July 2001 VA examination and his October 
2004 Board hearing.  After securing the 
necessary releases, the RO should obtain 
these records.

3.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and 
request him to provide the outstanding 
evidence.

4.  When the above action has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
etiology of any current back disability.  
The RO should send the claims folder to 
the examiner for review.  The examiner 
should review the pertinent information 
in the claims folder.  The examiner 
should provide diagnoses for all back 
pathology found on examination.

For each back disability that is 
identified, the examiner should provide 
an opinion as to whether the disability 
is etiologically related to the veteran's 
active military service to include 
treatment for his left varicocele.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


